                                        UNITED STATES DISTRICT COURT
1
                                                 DISTRICT OF NEVADA
2
                                                              ***
3

4
         UNITED STATES OF AMERICA,
5
                              Plaintiff,                            Case No. 2:17-cr-00111-KJD-VCF-1
6        vs.
                                                                    ORDER
7        JOHN HOWARD AXELGARD,
                                                                    MOTION FOR WARRANT FOR ARREST [ECF NO.
8                             Defendant.                            58]
9

10
               Before the Court is Defendant John Axelgard’s1 request for the Court to issue a warrant for arrest.
11
     (ECF No. 58). For the reasons discussed below, Defendant’s motion is denied.
12

13
               The indictment against Defendant in this case was dismissed on November 2, 2018. (ECF No.

14   55). This case is closed. There is no basis for Defendant to attempt to re-open this matter. In addition,

15   Defendant’s allegations in the motion now before the Court are not related to the indictment in this case.

16   Finally, “[o]nly the U.S. Attorney can initiate criminal proceedings in federal court.” Rhodes v. Robinson,
17   399 F. App'x 160, 165 (9th Cir. 2010). A private citizen “lacks standing to compel an investigation or
18
     prosecution of another person.” Tia v. Criminal Investigation Demanded as Set Forth, 441 F. App'x 457,
19
     458 (9th Cir. 2011).
20
     ///
21
     ///
22

23

24
     1
       The motion was filed personally by Defendant, though Defendant was represented by the Federal Public Defender’s Office
25   in this case.

                                                                1
1
           ACCORDINGLY, and for good cause shown,
2

3          IT IS ORDERED that Defendant’s request for the Court to issue a warrant for arrest (ECF No. 58)

4    is DENIED.

5          DATED this 26th day of June, 2019.

6

7                                                             _________________________
                                                              CAM FERENBACH
8
                                                              UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      2
